t c memo united_states tax_court edward w and edith m arnold et al petitioners v commissioner of internal revenue respondent docket nos filed date edward w arnold and edith m arnold pro_se thomas j travers and kelley a blaine for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ income_tax of dollar_figure for dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_1 the cases of the following petitioners are consolidated for trial briefing and opinion edward edith m arnold docket no and edward edith m arnold docket no a of dollar_figure for dollar_figure for and dollar_figure for after concessions the issues for decision are whether petitioners may deduct losses from western timber farms inc for and we hold that they may not whether petitioners are liable for self-employment_tax for we hold that they are whether petitioners may deduct dollar_figure in expenses for leased payroll for we hold that they may not whether petitioners are liable for accuracy-related_penalties under sec_6662 for and we hold that they are a petitioners findings_of_fact petitioners resided in portland oregon when they filed their petition in and edward w arnold mr arnold was an accountant and edith m arnold mrs arnold was a real_estate agent mr arnold has been suspended from practice before the internal_revenue_service since at trial respondent reduced the claim for the accuracy- related penalty under sec_6662 to dollar_figure for section references are to the internal_revenue_code as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure b western timber farm inc petitioners organized western timber farm inc western on date petitioners alternately served as president of western during the years in issue on date mrs arnold signed a form_2553 election by a small_business_corporation for western in which she stated that western wanted to adopt a tax_year ending january mrs arnold stated on the form that the year ending january was western’s natural_business_year as provided in revproc_87_32 secs dollar_figure and a 1987_2_cb_396 in a letter to western dated date respondent acknowledged receipt of the form_2553 and stated that the acknowledgment was not an acceptance of the election in a letter to petitioners dated date respondent said that western’s s_corporation_election was not valid in a letter to respondent dated date mr arnold protested respondent’s denial of western’s s_corporation_election and argued that western was entitled to adopt a fiscal_year ending january in a letter to mr arnold dated date respondent stated that respondent had reviewed western’s form_1120s u s income_tax return for an s_corporation for according to revproc_87_32 1987_2_cb_396 was in effect in and it was superseded by revproc_2002_38 2002_1_cb_1037 effective for tax years ending on or after date that form western’s tax_year ended on date in the date letter respondent stated that western was not an s_corporation in a letter to mrs arnold dated date respondent noted that western had filed an s_corporation return for even though respondent told petitioners before they filed that return that western did not qualify as an s_corporation in that letter respondent referred to two revenue rulings which provide relief to some corporations which make a late s_corporation_election or an inadvertent termination respondent asked petitioners to respond if they believed that western qualified under either revenue_ruling in a letter to the taxpayer_advocate_service dated date mr arnold asserted that petitioners’ original s_corporation_election for western was valid c mr arnold’s accounting and tax preparation activities and pacific controller inc on a date not stated in the record mr arnold organized pacific controller inc pacific an s_corporation he owned during the years in issue pacific used controller international inc ’s employer_identification_number controller international inc is the same entity as or the predecessor entity to pacific the last tax_return filed by pacific was for a tax_year ending date mr arnold assigned to pacific the payments he received from customers for his personal accounting services pacific has never paid wages or a salary to mr arnold petitioners treated all of the amounts distributed to mr arnold from pacific as loans mr arnold signed a promissory note in the amount of the balance due at the end of each year pacific did not withhold payroll_taxes on payments to mr arnold petitioners reported dollar_figure of income as flowthrough from pacific on the schedule e supplemental income and loss attached to their form_1040 u s individual_income_tax_return for d mrs arnold’s real_estate activities and edith arnold p c mrs arnold held a license to sell real_estate in and in those years mrs arnold was a real_estate agent for the coldwell bank barbara sue seal agency seal a real_estate brokerage mrs arnold signed a form_w-9 request for identification_number and certification on date and wrote on the bottom of the form please do not issue a for me seal and mrs arnold signed an addendum to an independent_contractor agreement on date and another independent_contractor agreement in date seal made payments to mrs arnold in her name edith arnold p c eapc is an s_corporation owned by mrs arnold and incorporated on a date not stated in the record mrs arnold was president of eapc mrs arnold assigned the commissions and income she received from seal to eapc during the years eapc existed including eapc has never paid wages or a salary to mrs arnold petitioners treated amounts eapc distributed to mrs arnold as loans from eapc mrs arnold signed a promissory note in the amount of the balance due at the end of each year eapc did not withhold payroll_taxes on any payments to mrs arnold e petitioners’ income_tax returns mr arnold prepared the income_tax returns for petitioners western eapc and pacific western reported its income and expenses on the basis of a taxable_year ending november for the years ending in eapc reported dollar_figure of income from trade_or_business activities for the fiscal_year ended date petitioners’ tax years ended on december on their individual income_tax returns for and petitioners deducted nonpassive s_corporation losses from western of dollar_figure for dollar_figure for and dollar_figure for petitioners reported dollar_figure of income from eapc on the schedule e attached to their form_1040 for on their form_1040 for petitioners reported on schedule e part i income from rental real_estate and royalties income from leased payroll of dollar_figure petitioners deducted in part i of schedule e a total of dollar_figure consisting of dollar_figure for repairs and improvements dollar_figure for interest_expense and dollar_figure for labor petitioners subtracted dollar_figure from dollar_figure of income and reported a loss of dollar_figure for that activity opinion a whether petitioners may deduct losses from western in and petitioners’ contentions and background petitioners contend that they properly elected s_corporation status for western western was an s_corporation they substantiated the losses they deducted respondent erroneously determined before that western’s s_corporation_election was invalid and they may deduct western’s losses for and we disagree an election of a corporation to be an s_corporation under sec_1361 and sec_1362 must be complete properly filed and made in accordance with regulations prescribed by the secretary sec_1377 40_tc_195 a corporation electing s_corporation status must file a properly completed form_2553 containing the information required by that form sec_1_1362-6 income_tax regs respondent’s determination is presumed to be correct and petitioners bear the burden_of_proof on all issues in this case see rule a 290_us_111 petitioners do not contend that respondent bears the burden_of_proof under sec_7491 however respondent bears the burden of production under sec_7491 as to the accuracy-related_penalty under sec_6662 whether western used a permitted tax_year an s_corporation may use only a permitted_year as its taxable_year sec_1378 a permitted_year is a year ending december or any other accounting_period for which the corporation establishes a business_purpose to the satisfaction of the secretary sec_1378 western stated in its s_corporation_election that a tax_year ending january was its natural_business_year as provided in revproc_87_32 secs dollar_figure and a revproc_87_32 supra provides a procedure under which a corporation electing s_corporation status may have a tax_year ending on a date other than january that coincides with its natural_business_year generally a 12-month_period is a taxpayer’s natural_business_year if at least percent of the gross_receipts of the enterprise are regularly earned in the last two months of the annual period id a taxpayer cannot establish a natural_business_year under revproc_87_32 sec_4 d if the taxpayer and any predecessor organization has not had gross_receipts for a period of at least months petitioners did not offer evidence showing the amount of western’s gross_receipts from sales and services for any period thus petitioners have not established that western may use a tax_year other than a calendar_year we conclude that western did not use a permitted_year as defined in sec_1378 for any year before or during the years in issue whether western is an s_corporation petitioners contend that under revproc_97_48 1997_2_cb_521 western was an s_corporation during the years in issue because western followed procedures required to qualify as an s_corporation including filing forms 1120s for we disagree corporations which file a late election for s_corporation status may be eligible for relief under revproc_97_48 supra as previously discussed western failed to qualify as an s_corporation because it did not use a tax_year permitted under sec_1378 not because it filed its s_corporation_election late thus western is not eligible for relief under revproc_97_48 supra petitioners contend that respondent failed to act on their election of s_corporation status for western and that this failure resulted in deemed approval we disagree that respondent failed to act by letter to petitioners dated date respondent stated that respondent had rejected s_corporation status for western before the returns for the years in issue were due whether petitioners substantiated their claimed flowthrough losses from western petitioners contend that they substantiated the amounts of western’s losses they deducted as flowthrough on their income_tax returns for and we disagree petitioners offered no evidence substantiating western’s losses conclusion petitioners may not deduct any losses from western in and b whether petitioners are liable for self-employment_tax for on income from their accounting and real_estate activitie sec_1 contentions of the parties and background petitioners contend that they are not liable for self- employment_tax for because they performed services as employees of their respective corporations in respondent contends that petitioners improperly assigned their personal_service_income to their s_corporations in and thus the income at issue was petitioners’ income from self-employment in the tax on income from self-employment is imposed on net_earnings of dollar_figure or more derived by an individual from a trade_or_business sec_1402 and b sec_1_1401-1 income_tax regs see also parrish v commissioner tcmemo_1997_474 affd 168_f3d_1098 8th cir the performance of services as an employee is generally not subject_to self-employment_tax sec_1402 and whether petitioners improperly assigned income from accounting and real_estate services to their corporations petitioners contend that they did not improperly assign mr arnold’s accounting_income to pacific and mrs arnold’s real_estate commissions to eapc petitioners contend that their corporations earned that income petitioners contend that the income at issue is not taxable to them under the assignment_of_income_doctrine because the income was earned by their validly organized and operated corporations we disagree the existence of a validly organized and operated corporation does not preclude taxation of income to the service provider instead of the corporation 530_f2d_772 8th cir 88_tc_604 affd without published opinion 855_f2d_855 8th cir see also 337_us_733 deciding whether the corporation or the service provider earned the income requires that we decide whether the corporation or its service-performing agent or shareholder controls the earning of the income 78_tc_882 and cases cited therein affd without published opinion 734_f2d_20 9th cir a corporation earns the income if a the service provider is an employee of a corporation which has the right to direct or control that employee in some meaningful sense and b there exists a contract or similar arrangement between the corporation and the person or entity using the services which recognizes the corporation’s right to direct or control the work of the service provider haag v commissioner supra pincite johnson v commissioner supra pincite see also 104_tc_140 we discuss these requirements next a whether petitioners were employees of their corporations petitioners were employees of their corporations because they were officers of those corporations see sec_3121 sec_1401 sec_1402 117_tc_308 b whether contracts existed between petitioners and their corporations recognizing the rights of the corporations to direct or control their performance of services petitioners make no argument on this point there is no evidence of a contract or similar arrangement between mr arnold and pacific or between pacific and its clients thus petitioners have not shown that pacific controlled mr arnold’s performance of services similarly there is no evidence that mrs arnold contracted with her corporation to perform real_estate services or that eapc contracted with clients to perform real_estate services the contracts between mrs arnold and seal and seal’s records with respect to mrs arnold’s real_estate sales and commissions show that seal paid mrs arnold not eapc we conclude that eapc did not control mrs arnold’s performance of real_estate services c conclusion we sustain respondent’s determination that petitioners are subject_to self-employment_tax in on income from their accounting and real_estate activities c whether petitioners’ tax treatment of leased payroll is correct whether the dollar_figure of leased payroll income that petitioners reported on their return is self- employment income mr arnold testified that a he personally obtained and contracted with employees and independent contractors to provide services to pacific b he charged pacific percent more than the workers were paid and c the percent difference was rental income to him and not subject_to self-employment_tax generally income from the rental of property is not self- employment income sec_1402 petitioners reported that they received dollar_figure of leased payroll income as rental income petitioners contend that the dollar_figure of leased payroll income is not self-employment_income we disagree mr arnold’s testimony establishes that the dollar_figure that petitioners reported as leased payroll income a was not we do not consider respondent’s argument based on mrs arnold’s web site because evidence about the web site is not from income from real_estate rentals and b was derived from mr arnold’s personal services thus petitioners received dollar_figure in self-employment_income that pacific paid to mr arnold in for labor provided by mr arnold we sustain respondent’s determination that the dollar_figure that petitioners reported as leased payroll income is self-employment_income whether petitioners may deduct dollar_figure as leased payroll expenses petitioners contend that they may deduct the following dollar_figure in expenses related to their leased payroll activity a dollar_figure for labor b dollar_figure for interest and c dollar_figure for repairs and improvements we disagree for reasons stated below a labor expenses petitioners contend that mr arnold paid dollar_figure for labor in petitioners rely on forms w-2 wage and tax statement and forms 1099-misc miscellaneous income showing payments made to various individuals in a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 the forms have several different employer identification numbers ein none of which match petitioners’ social_security numbers the forms do not show that either petitioner paid dollar_figure for labor or that the payments relate to mr arnold’s leased payroll activity petitioners do not explain why expenses are deductible for petitioners may not reduce the dollar_figure received in by amounts they claim to have paid for labor b interest_expense petitioners reported interest_income totaling dollar_figure for as follows dollar_figure from western dollar_figure from eapc dollar_figure from pacific and dollar_figure from other petitioners contend that they had interest_expenses in that amount we disagree the interest was not an expense of petitioners if it was paid to them by their s_corporations statements in a tax_return are admissions and are not overcome without cogent evidence that they are wrong 412_f2d_800 3d cir affg per curiam tcmemo_1968_126 92_tc_312 62_tc_739 affd without published opinion 521_f2d_1399 3d cir there is no evidence that petitioners had dollar_figure of interest_expenses in petitioners’ schedule b is inconsistent with their claim for a dollar_figure interest_deduction because it states that petitioners’ corporations paid dollar_figure to petitioners thus mr arnold did not make these interest payments and apparently these payments do not relate to mr arnold’s leased payroll activity c repairs and improvements petitioners contend that they may deduct from the dollar_figure amount dollar_figure for repairs and improvements we disagree petitioners have failed to show that they paid those amounts or that those amounts were ordinary and necessary expenses of mr arnold’s leased payroll activity d conclusion petitioners have not shown that they are entitled to deduct any amount from the dollar_figure they received from pacific because of mr arnold’s leased payroll activity d whether petitioners are liable for the accuracy-related_penalty petitioners contend that they are not liable for the accuracy-related_penalty under sec_6662 because they in their reply brief petitioners request that we reopen the record to admit into evidence documents stating that they paid dollar_figure for repairs and improvements and schedules relating to their claims of double_taxation of income illegal seizures and failure to issue refunds a court generally will not reopen the record unless the evidence relied on probably would change the outcome of the case 114_tc_276 the documents stating that petitioners paid dollar_figure for repairs and improvements would probably not change the outcome of these cases because they do not purport to show that they were ordinary and necessary expenses of mr arnold’s leased payroll activity the schedules probably would not change the outcome of these cases because the data in the schedules is uncorroborated petitioners do not explain why they did not offer these documents into evidence at trial it is not appropriate to reopen the record under these circumstances followed regulations and procedures when preparing records and the returns at issue in these cases we disagree burden of production sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose a particular penalty to meet that burden the commissioner need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite 1998_3_cb_747 once the commissioner meets the burden of production in order to not be found liable for the penalty the taxpayer must produce evidence showing that the commissioner’s determination is incorrect higbee v commissioner supra pincite respondent has met the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 by showing a western did not report its income on a permitted tax_year b respondent notified petitioners in writing that western was not an s_corporation c petitioners disregarded statutes and the regulations thereunder in claiming losses from western for and d petitioners performed personal services and claimed that their corporations earned the income received for personal services provided for tax_year and e mr arnold and not pacific earned the dollar_figure that petitioners reported as leased payroll income on their return and that the dollar_figure is self- employment income whether petitioners have shown they were not negligent petitioners argue that they were not negligent because they are correct on the merits of this case and they followed the secretary’s regulations and procedures we disagree as discussed above we conclude that petitioners are incorrect on the merits of this case petitioners did not comply with revproc_87_32 1987_2_cb_396 petitioners make no argument and offered no evidence to show that they had reasonable_cause we conclude that petitioners are liable for the accuracy-related_penalty under sec_6662 for and to reflect concessions and the foregoing decisions will be entered under rule
